oRl0lt\[At
          llntW @nfto! btstts                 @ourt     otfrlerul         Otsfms

                                         No. l5-754C                       FILED
                                  (Filed: October 23, 2015)
                                 NOT FOR     PUBLrcArroN                 ocl   2 3 20t5
                                                                        U.S. COURT OF
                                             )                         FEDERAL CLAIMS
SYLVIA ROLLE,                                )
                                             )
                Pro Se   Plaintiff,          )
                                             )
                                             )
                                             )
THE L]NITED STATES,                          )
                                             )
                      Defendant.             )
                                             )


                               MEMORANDUM OPINION

FIRESTONE, -radge.

       On July 16,2015, pro se plaintiff Sylvia Rolle filed this action against the

"President of the United States," the "Vice President ofthe United States," and "Lobbyist

Jamal Bryant" seeking an unspecified amount of damages.r Ms. Rolle paid the required

filing fee to commence this action. In her forty-one-page handwritten complaint, Ms.

Rolle identifies a litany of claims against the named parties. Although the complaint is

not fully comprehensible, Ms. Rolle appears to allege that the President, the Vice




I Because the only proper defendant for any matter before this court is the United states, the
court has construed the claims against the President and the Vice President ofthe United States
as claims against the United States. The court does not have jurisdiction over the private named
defendant, Mr. Byrant.
President, and Mr. Bryant violated federal election campaign financing laws and

committed identiff theft by using Ms. Rolle's social security number. See Compl. 2.

Ms. Rolle also alleges a number of other criminal law violations or tort claims, including,

for example, false arrest, human trafficking, and genital mutilation. See id. at 8-14.

       On August 17,2015, defendant United States ("the govemment") filed a motion to

dismiss the complaint under Rule 12(bxl) of the Rules of the Court of Federal Claims

('RCFC') for lack of subject matter jurisdiction. The govemment argues that Ms. Rolle

fails to identifu a money-mandating statute or regulation that could provide this court

with jurisdiction to hear any of the claims Mr. Rolle identifies in her complaint.

       Ms. Rolle filed        a response   on September 16,2015, stating that this court has

jurisdiction because "[t]he defendant Jamal Byrant sold [Ms. Rolle's] house to the llnited

States govemment . . . [and f]unds are kept in the Federal Reserve           Bank." Pl.'s Resp.       I '2


She thus argues that    jurisdiction over her case is based on the Fifth Amendment's

Takings Clause. See id. at        2. Ms. Rolle    also reiterates in her response a variety of tort

claims.   See   id. at 3-4,   10-ll,   18-21. In an attempt to show that the court   has   jurisdiction

she also mentions social security payments and federal tax payments. See id. at               7. Ms.

Rolle does not, however, attempt to tie these payments to her claims for relief or explain

how these payments support a finding ofjurisdiction.s



2
 In her response, Ms. Rolle variously identifies Mr. Bryant as a lobbyist, a federal employee,
and a member of the clergy. See. e.q., Pl.'s Resp. 15-16.

3
 On October 15,2015, the court granted Ms. Rolle's request to resolve her case on an expedited
schedule.
       It is well-settled that plaintiffs have the burden ofestablishing the court's subject

matter jurisdiction by a preponderance of the evidence. See. e.g., Estes Express Lines v.

United States, 739 F.3d 689,692 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force

Exch. Serv., 846 F .2d 7 46,7 48 (Fed. Cir. 1988)). Although pro    se   plaintiffs are held to

less stringent pleading standards, they must still demonstrate that the court has

jurisdiction to hear their claim.   See Matthews v.   United States, 750 F.3d 1320, 1322

(Fed. Cir. 2014) (citation omitted); Mora v. United States, 118 Fed. Cl.713,715 (2014)

(citation omitted).

       In this case, giving Ms. Rolle's complaint the most generous reading, there is no

plausible basis for finding jurisdiction in this court. The alleged sale of Ms' Rolle's

house by Mr. Bryant to the United States does not set forth a takings claim against the

United States. In addition, Ms. Rolle has not shown how any of the laws or regulations

described in her complaint and response might support jurisdiction over her claims

because she has not identified any link between those provisions and her claims for relief.

Finally, this cou( does not have jurisdiction over Ms. Rolle's claims based on alleged

criminal violations or her claims sounding in tort. See 28 U.S.C. $ l49l(a).4 Thus, she




a
 "The United States Court ofFederal Claims shall have jurisdiction to render judgment upon
any claim against the United States founded either upon the Constitution, or any Act ofCongress
or any regulation ofan executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort. For the
purpose of this paragraph, an express or implied contract with the Army and Air Force Exchange
Service, Navy Exchanges, Marine Corps Exchanges, Coast Guard Exchanges, or Exchange
Councils ofthe National Aeronautics and Space Administration shall be considered an express or
implied contract with the United States." 28 U.S.C. $ 1491(a)(l).
has not met her burden ofproving that this court hasjurisdiction to hear the claims in her

complaint.

       Accordingly, the govemment's motion to dismiss under RCFC l2(b)(l) is

GRANTEIT.S The Clerk is directed to DISMISS the complaint. No costs.

       IT IS SO ORDERED.




s
  Having concluded that the court lacls jurisdiction to hear Ms. Rolle's case, the court does not
reach the govemment's altemative grounds for dismissal under RCFC l2(b)(6) for failure to
state a claim.